Case 1:19-cv-00295-PAB-KMT Document 33 Filed 04/01/19 USDC Colorado Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No.    19-cv-00295-PAB-KMT

  THOMAS VILLANUEVA

         Plaintiff,

  v.

  EL PASO COUNTY;
  BILL ELDER, Sheriff, El Paso County Sheriff’s Office, in his official capacity;
  The Estate of MICAH FLICK, Deputy, El Paso County Sheriff’s Office, in his individual
  capacity;
  SCOTT STONE, Deputy, El Paso County Sheriff’s Office, in his individual capacity;
  JACOB ABENDSCHAN, Sergeant, El Paso County Sheriff’s Office, in his official and
  individual capacities;
  JOHN WATTS, Detective, El Paso County Sheriff’s Office, in his individual capacity;
  TREMAINE WHITE, Detective, El Paso County Sheriff’s Office, in his
  individual capacity;
  STEPHANIE CRISS, Detective, El Paso County Sheriff’s Office, in her individual capacity;
  MICHAEL BOGGS, Detective, El Paso County Sheriff’s Office, in his individual capacity;
  THE CITY OF COLORADO SPRINGS, COLORADO,
  PETER CAREY, Chief of Police, Colorado Springs Police Department, in his official capacity;
  KEVIN MIYAKUSU, Sergeant, Colorado Springs Police Department, in his official and
  individual capacities;
  MARCUS YANEZ, Officer, Colorado Springs Police Department, in his individual capacity;
  JOHN REINDOLLAR, Investigator, Colorado State Patrol, in his individual capacity; and
  CHAD HUNT, Sergeant, Colorado State Patrol, in his individual capacity

  Defendants.


     JOINT MOTION TO VACATE SCHEDULING CONFERENCE AND STAY ALL
     PROCEEDINGS UNTIL COURT’S RULING ON DEFENDANTS’ MOTIONS TO
                                     DISMISS
  ______________________________________________________________________

         The parties, by and through their counsel, hereby bring this Motion and respectfully

  request this Court to vacate the scheduling conference and stay all proceedings until after the
Case 1:19-cv-00295-PAB-KMT Document 33 Filed 04/01/19 USDC Colorado Page 2 of 6




  Court’s ruling on Defendants’ Motions to Dismiss. In support, the parties jointly state as

  follows:

         1. On February 1, 2019, Plaintiff commenced this action alleging State-Created Danger

             - 42 U.S.C. § 1983, Failure to Train - 42 U.S.C. § 1983, Willful and Wanton

             Negligence, and Vicarious Liability and Respondeat Superior. ECF No. 1.

         2. On February 8, 2019, the Court issued an Order setting a Rule 16(b) scheduling

             conference and Rule 26(f) planning meeting. ECF No. 8.

         3. The Federal Rules of Civil Procedure do not expressly provide for a stay of

             proceedings. String Cheese Incident, LLC v. Stylus Shows, Inc., No. 02-cv-01934-

             LTB-PA, 2006 WL 894955, at *2 (D. Colo. Mar. 30, 2006).

         4. However, the power to stay proceedings is incidental to the power inherent in every

             court to control the disposition of the cases on its docket with economy of time and

             effort for itself, for counsel, and/or litigants. Hernandez v. Asset Acceptance, LLC,

             970 F. Supp. 2d 1194, 1205 (D. Colo. 2013).

         5. A court may decide that in a particular case it would be wise to stay discovery on the

             merits until certain challenges have been resolved. Id. (Citing 8 Charles Alan Wright

             et al., Federal Practice and Procedure § 2040, at 521-22 (2d ed. 1994)).

         6. The Defendants intend to file a Joint Motion to Dismiss Plaintiff’s claims asserting

             qualified immunity and sovereign immunity under Colorado’s Governmental

             Immunity Act, C.R.S. § 24-10-101, et. seq. (“CGIA”). These questions of immunity

             should be resolved at the earliest possible stage in order to “spare a defendant not

             only from unwarranted liability, but unwarranted demands customarily imposed upon
Case 1:19-cv-00295-PAB-KMT Document 33 Filed 04/01/19 USDC Colorado Page 3 of 6




           those defending a long drawn out lawsuit.” Siegert v. Gilley, 500 U.S. 226, 232

           (1991); see also Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982) (“Until this threshold

           immunity question is resolved, discovery should not be allowed.”). Immunity is,

           after all, immunity from suit, not a mere defense to liability. Mitchell v. Forsyth, 472

           U.S. 511, 526 (1985). Thus, allowing discovery to proceed while questions of

           immunity are being resolved deprives a defendant of the benefit of immunity by

           unnecessarily imposing upon that defendant the demands of litigation. Id.

        7. Further, the Court will be required by law to impose a partial stay of discovery. The

           CGIA provides that a court shall suspend discovery when a public entity raises

           immunity prior to or after the commencement of discovery, except as is necessary to

           resolve the issue of sovereign immunity. C.R.S. § 24-10-108. Under these

           circumstances, a stay of all discovery is appropriate. See Ashcroft v. Iqbal, 556 U.S.

           662, 684-85 (2009) (approving stay of discovery as to all defendants when only some

           of the defendants asserted qualified immunity).

        8. Accordingly, the Court should exercise its discretion and resolve the threshold issues

           of immunity before demanding that the Defendants take party in discovery.

        9. Further, the Court may consider and weigh the following factors: (1) plaintiff’s

           interests in proceeding expeditiously with the civil action and the potential prejudice

           to a plaintiff of a delay; (2) the burden on the defendants; (3) the convenience to the

           court; (4) the interests of persons not parties to the civil litigation; and (5) the public

           interest. String Cheese Incident, LLC, 2006 WL 894955, at *2. The parties are in

           agreement that all five String Cheese factors weigh in favor of a stay of discovery and
Case 1:19-cv-00295-PAB-KMT Document 33 Filed 04/01/19 USDC Colorado Page 4 of 6




             vacation of the Scheduling Conference.

         10. While Plaintiff has an interest in expeditiously litigating the case, Plaintiff also has an

             interest in litigating all claims efficiently and economically. Plaintiff believes

             vacating the scheduling conference and staying the proceedings at this juncture would

             promote efficiency and economically.

         11. Defendants will suffer no burden if the scheduling conference is vacated and the

             proceedings are stayed until the Court rules on their Motions to Dismiss. Indeed,

             Defendants may be deprived of the benefit of immunity if the Scheduling Conference

             is not vacated.

         12. The Court is undoubtedly concerned about efficiency in this case. Resolution of

             Defendants’ forthcoming Motion to Dismiss “will clarify and streamline the claims

             and the proper defendants for more precise and productive discovery—conserving

             judicial resources and furthering the public’s interest in judicial economy.” Garcia

             v. Adams County, No. 16-CV-1977-PAB-NYW, 2017 WL 951156, at *5 (D. Colo.

             Mar. 8, 2017).

         13. Due to the nature of the claims alleged, a stay will not impact the interests of persons

             not parties to this litigation.

         14. Likewise, the public interest would be best served though judicial economy and

             staying the proceedings. See id.

         WHEREFORE, the parties, by and through their counsel, jointly respectfully request this

  Court to vacate the scheduling conference and stay all proceedings until after the Court’s ruling

  on Defendants’ Motions to Dismiss.
Case 1:19-cv-00295-PAB-KMT Document 33 Filed 04/01/19 USDC Colorado Page 5 of 6




        DATED: April 1, 2019

                                          Respectfully Submitted,

                                                 /s/ Joseph Ramos
                                                 Joseph Ramos, Esq., M.D.
                                                 /s/ Brian Calandra
                                                 Brian Calandra, Esq.
                                                 /s/ Colleen T. Calandra
                                                 Colleen T. Calandra, Esq.
                                                 /s/ Rebekah Stern
                                                 Rebekah Stern, Esq.
                                                 Ramos Law
                                                 3000 Youngfield Street
                                                 Wheat Ridge, CO 80215
                                                 Phone Number: (303) 733-6353
                                                 Fax Number: (303)865-5666
                                                 Email: joe@ramoslaw.com
                                                         brian@ramoslaw.com
                                                         colleen@ramoslaw.com
                                                         rebekah@ramoslaw.com

                                                 /s/ Scott Hooper
                                                 Scott Hooper, Esq.
                                                 2929 Allen Parkway, 39th Floor
                                                 Houston, TX 77019
                                                 Phone Number: (713) 529-5055
                                                 Email: shooper@shooperlaw.com

                                                 /s/ Gordon L. Vaughan
                                                 Gordon L. Vaughan
                                                 Ann Smith
                                                 Vaughan & DeMuro
                                                 111 S. Tejon, Suite 545
                                                 Colorado Springs, CO 80903
                                                 (719) 578-5500
                                                 gvaughan@vaughandemuro.com
                                                 asmith@vaughandemuro.com

                                                 /s/ Nathan J. Whitney
                                                 Nathan J. Whitney
                                                 Ray Deeny
                                                 Sherman & Howard
Case 1:19-cv-00295-PAB-KMT Document 33 Filed 04/01/19 USDC Colorado Page 6 of 6




                                                90 S. Cascade Ave., Suite 1500
                                                Colorado Springs, CO 80903
                                                nwhitney@shermanhoward.com
                                                rdeeny@shermanhoward.com

                                                /s/ William T. O’Connell, III
                                                William T. O’Connell, III
                                                Wells, Anderson & Race, LLC
                                                1700 Broadway, Suite 1020
                                                Denver, CO 80290
                                                Direct: (303) 813-6533
                                                WOConnell@warllc.com

                                                /s/ Kimberly Sorrells
                                                Kimberly S. Sorrells
                                                Colorado Department of Law
                                                Ralph L. Carr Judicial Building
                                                1300 Broadway, 10th Floor
                                                Denver, CO 80203
                                                (720) 508-6618
                                                Kimberly.sorrells@coag.gov

                                                /s/ Anne H. Turner
                                                Anne H. Turner
                                                Assistant City Attorney
                                                City of Colorado Springs
                                                30 S. Nevada Ave.
                                                Suite 501
                                                Colorado Springs, CO 80903
                                                (719) 385-5909
                                                aturner@springsgov.com
